DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/21 has been entered.
 Claim Objections
Claims 1-8 are objected to because of the following informalities:  Independent claim 1 has been identified as “Currently Amended.”  There are, however, now mark-ups indicative of the changes made thereto.  Proper status identifiers are required in future actions.  For examination purposes, claim 1 will be considered as:  
1. 	(Currently Amended) 	A method of cementing comprising:
providing a bulk dry cement, wherein the bulk dry cement comprises a dry blend of cement and a solid resin accelerator, wherein the solid resin accelerator comprises a liquid resin accelerator on a solid particle;
preparing a cement slurry comprising: the bulk dry cement; water; and
a liquid hardenable resin component; 
introducing the cement slurry into a wellbore; 
hardening the cement by reacting the cement with water; and
hardening the liquid hardenable resin component by reacting with the liquid resin accelerator.
Claims 21-26 are objected to because of the following informalities:  In independent claim 21, line 3 of the limitation beginning with “pumping the cement slurry,” “harenable” should be replaced with –hardenable- to correct the misspelling thereof.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner notes the 112, second paragraph, rejection below.  Should “a pump” of claim 26 pertain to a second pump that is distinct from the pump of independent claim 21, such is not supported by the specification as filed.  Figures 2 and 3 disclose 208 and 310, respectively, as pumping equipment that includes a suction header through which the liquid hardenable resin component may be added to the cement so as to form the resin containing 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 recites “The method of claim 21, wherein the cement slurry is introduced into the wellbore by a pump and wherein additional liquid hardenable resin component is introduced into a suction header on the pump.”  Independent claim 21 previously requires “pumping the cement slurry using a pump, while introducing the liquid hardenable resin component into a suction header on the pump.”  It is unclear if Applicant is intending the pump claimed in claim 26 to be the same pump as that claimed in independent claim 21, or, if Applicant is intending the pump of claim 26 to be a separate distinct second pump.  Clarification by either referring to the pump in claim 26 as the pump, should it be the same as that of claim 21, or as a second pump, should it be a second distinct pump therefrom, is advised.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneis et al. (US 2012/0325476) in view of Rickman et al (US 7,407,010 – cited previously) and Scott, Jr. (US 2,865,876).
With respect to independent claim 1, Brenneis et al. discloses a method of cementing comprising:
providing a bulk dry cement ([0039]; [0040]); 
preparing a cement slurry comprising:
	the bulk dry cement ([0039]; [0040]); and
	water ([0039]; [0040]);
	and a liquid hardenable resin component ([0023]; [0040]);
introducing the cement slurry into a wellbore ([0040]); 
hardening the cement by reacting the cement with water ([0017]); and 
hardening the liquid hardenable resin component by reacting with a liquid resin accelerator ([0023]; [0040]).
The Examiner notes, Brenneis et al. discloses wherein the sealant composition may further comprise a hardenable resin, wherein such includes hardenable resins that use a hardening agent to facilitate the hardening thereof, including those as incorporated by reference to US 7,762,329 [‘329 herein] ([0023]).  ‘329 suggests liquid hardenable resins (col. 4, l. 36-53) that are hardened by a liquid hardening agent (col. 4, l. 65- col. 5, l. 31).  Brenneis et al. further suggests wherein the hardenable resin can intermittently be injected into the cement composition ([0040]).  

Rickman et al. teaches methods of delivering liquid hardening agents used to harden liquid hardenable resins downhole, wherein such are supplied in the form of the liquid hardening agent coated onto separate solid particulate materials so as to prevent premature reaction thereof (col. 3, l. 63-66; col. 4, l. 31-52).  Additionally, Scott, Jr. suggests wherein it is known in the art to dry mix bulk resin forming components of a composition with cement (col. 2, l. 65-col. 3, l. 6).  As such, it would have been obvious to one having ordinary skill in the art to try a liquid resin accelerator adsorbed/absorbed on a solid particle, and, in doing so, provide for such as a component of the dry blend of Brenneis et al., as suggested by Scott, Jr., in order to prevent premature mixing of the liquid hardening agent with the liquid hardenable resin. 
With respect to depending claim 2, Brenneis et al. discloses the cement as claimed ([0016]).
With respect to depending claim 3, incorporated by reference ‘329 discloses a liquid hardenable resin component (col. 3, l. 10-44) and liquid hardening agent component (col. 5, l. 1-18) as claimed.
With respect to depending claim 5, Rickman et al. teaches the solid particle as claimed (col. 4, l. 31-44).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brenneis et al. in view of Rickman et al. and Scott, Jr. as applied to claim 1 above, and further in view of Xu et al. (US 2020/0024508 – cited previously).
Brenneis et al. in view of Rickman et al. and Scott, Jr. suggests the method as set forth above with respect to independent claim 1; incorporated by reference ‘329 additionally provides for a liquid hardenable resin comprising the components as claimed (col. 3, l. 23-28, wherein both are noted comprising halloysite with one of the alternatives thereto as disclosed by Rickman et al. absent finding of any unexpected results achieved therewith.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneis et al. in view of Rickman et al. and Scott, Jr. as applied to claim 1 above, and further in view of James et al. (US 2017/0167223 – cited previously).

With respect to depending claim 6, James et al. suggests wherein the step of preparing comprises blending the bulk dry cement 212 and the water 206 to form a resin free cement slurry (i.e. in 216); and combining the liquid hardenable resin component and the resin free cement 222 to form the cement slurry ([0058], wherein the liquid additive is combined via a suction header in the pump).
With respect to depending claim 7, James et al. suggests wherein the step of preparing comprises blending the bulk dry cement 212, the liquid hardenable resin component 202 and the water 206 in a blender 216 to form the cement slurry ([0058], wherein liquid additives are alternatively added to the water source and then mixed with the dry blended material in the mixer to form the cement slurry).
With respect to depending claim 8, James et al. suggests wherein the step of preparing comprises combining the liquid hardenable resin component 202 and the water 206 to form a resin water mixture; and blending the bulk dry cement and the resin water mixture to form the cement slurry ([0058], wherein liquid additives are alternatively added to the water source and then mixed with the dry blended material in the mixer to form the cement slurry).
Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 2017/0167223 – cited previously) in view of Chatterji et al. (US 6,350,309 – cited previously), Dewprashad et al. (US 5,368,102) and Scott, Jr..
With respect to independent claim 15, James et al. discloses a system comprising:
a cement blender 216;
a source of water 206 coupled to the cement blender 216;
a source of cement 212 coupled to the cement blender 216;
a pump 222 fluidically coupled to the cement blender 216 and a wellbore ([0057], wherein high pressure discharge line 226 from pump 222 connects to casing at the rig); and
a liquid additive pump 204 coupled to a source of liquid additive 202 and at least one of the source of water 206 ([0058], p. 4, wherein liquid chemicals are added directly to the water 
wherein the source of cement comprises a cement and a dry blend 212.
James et al. discloses wherein dry materials can be included in the cement so as to alter the product’s performance downhole ([0002]); the reference, however, fails to disclose wherein the cement is one that includes a resin, and, as such, wherein the liquid chemical additives are a liquid hardenable resin and where the dry blend comprises a solid resin accelerator.  
Chatterji et al. teaches a hydraulic cement for cementing pipe strings in wellbores that comprises a hydraulic cement, an epoxy resin and a hardening agent therefore (col. 3, l. 9-12); the inclusion of such components in the cement provides an improved cement composition that has improved resiliency without compromising strength or fatigue resistance (col. 3, l. 33-40).  The epoxy resin is in the form of a liquid hardenable resin (col. 3, l. 63-col. 4, l. 35). 
Since Chatterji et al. suggests wherein hydraulic cements for use in a wellbore are known to include resins, including a liquid hardenable resin, so as to improve resiliency thereof, it would have been obvious to one having ordinary skill in the art to include a resin in the cement of James et al. in order to improve the resiliency of the cement composition disclosed therein.  In doing so, and thus employing a liquid hardenable resin in the cement composition, one of ordinary skill in the art would recognize to try the liquid hardenable resin of James et al. as a liquid additive in the system disclosed by James et al. since it is indeed a liquid additive.
With regard to the hardening agent, the Examiner notes, Chatterji requires the inclusion of a hardening agent in the resin containing cement composition; although silent to such as a solid resin accelerator, Dewprashad et al. teaches epoxy resin systems requiring a hardening 212 in order to prevent premature hardening of the resin prior to the proper placement thereof.
With respect to depending claim 16, James et al. discloses cement, as noted in the rejection above.  Although silent to the type of cement, Chatterji et al. suggests various hydraulic cements used with hardenable resins to include those instantly claimed (col. 3, l. 41-61).  Additionally, the Examiner notes, the instantly claimed cements are well established for use in the art.  As such, it would have been obvious to one having ordinary skill in the art to employ a cement selected from the group as claimed when using the cement of James et al. to cement a wellbore since such are well known for use for such purposes.
With respect to depending claim 20, James et al. discloses the system further comprising a control system to control the liquid additive pump ([0063]-[0065]).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. in view of Chatterji et al., Dewprashad et al. and Scott, Jr., as applied to claim 15, above, and, further, in view of Rickman et al..
With respect to depending claim 17, as noted in the rejection above, Dewprashad et al. suggests a solid resin accelerator.  The reference, however, fails to suggest such as a liquid resin accelerator adsorbed/absorbed on a solid particle.  Rickman et al. teaches methods of delivering 
With respect to further dependent claim 18, Chatterji et al. suggests liquid hardening agents used to harden the liquid hardenable resins that encompass those instantly claimed (col. 4, l. 45-59).  The Examiner notes, Rickman et al. further suggests the coating of such liquid hardening agents onto solid particulates (col. 6, l. 24-55).  As such, it would have been obvious to one having ordinary skill in the art to use a liquid hardening agent selected from the group instantly claimed when conducting the method.
With respect to depending claim 19, Rickman et al. teaches the solid particle as claimed (col. 4, l. 31-44).
Claims 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneis et al. in view of Rickman et al., Scott, Jr. and James et al..
With respect to new independent claim 21, Brenneis et al. discloses a method of cementing comprising:
providing a bulk dry cement ([0039]; [0040]); 
preparing a cement slurry comprising:

	water ([0039]; [0040]);
pumping the cement slurry using a pump while introducing a liquid hardenable resin therein, thereby mixing the cement slurry and the liquid hardenable resin component to form a resin containing cement slurry ([0040]); and
introducing the resin containing cement slurry into a wellbore, and reacting a liquid resin accelerator with the liquid hardenable resin component to form a solid mass ([0040]).
Brenneis et al. discloses wherein the sealant composition may further comprise a hardenable resin, wherein such includes hardenable resins that use a hardening agent to facilitate the hardening thereof, including those as incorporated by reference to US 7,762,329 [‘329 herein] ([0023]).  ‘329 suggests liquid hardenable resins (col. 4, l. 36-53) that are hardened by a liquid hardening agent (col. 4, l. 65- col. 5, l. 31).  Brenneis et al. further suggests wherein the hardenable resin can intermittently be injected into the cement composition ([0040]).  
Brenneis et al., however, fails to disclose wherein the liquid hardening agent is present in solid form as a liquid hardening agent on a solid particle so as to be included in the dry blend of cement, and wherein the liquid hardenable resin is delivered into a suction header on a pump used to pump the cement slurry as claimed.  
With regard to the liquid resin accelerator on a solid particle, Rickman et al. teaches methods of delivering liquid hardening agents used to harden liquid hardenable resins downhole, wherein such are supplied in the form of the liquid hardening agent coated onto separate solid particulate materials so as to prevent premature reaction thereof (col. 3, l. 63-66; col. 4, l. 31-52).  Additionally, Scott, Jr. suggests wherein it is known in the art to dry mix bulk resin forming components of a composition with cement (col. 2, l. 65-col. 3, l. 6).  As such, it would have been obvious to one having ordinary skill in the art to try a liquid resin accelerator adsorbed/absorbed on a solid particle, and, in doing so, provide for such as a component of the dry blend of Brenneis et al., as suggested by Scott, Jr., in order to prevent premature mixing of the liquid hardening agent with the liquid hardenable resin. 
 With regard to the liquid hardenable resin, James et al. teaches a method of adding liquid additives to a cement being pumped downhole, wherein such are added via a suction header on a positive displacement pump ([0058]).  As such, it would have been obvious to one having ordinary skill in the art to introduce the liquid hardenable resin into the cement composition of Brenneis et al. via a suction header on the pump used to pump the cement downhole, as suggested by James et al., in order to form the resin containing cement slurry that is intermittently injected therein.  
With respect to new depending claim 22, Brenneis et al. discloses the cement as claimed ([0016]).
With respect to new depending claim 23, incorporated by reference ‘329 discloses a liquid hardenable resin component (col. 3, l. 10-44) and liquid hardening agent component (col. 5, l. 1-18) as claimed.
With respect to new depending claim 25, Rickman et al. teaches the solid particle as claimed (col. 4, l. 31-44).
With respect to new depending claim 26, Brenneis et al. suggests additional liquid resin component introduced through intermittent injection thereof ([0040]), and, in view of James et al. suggests wherein the cement slurry is introduced into the wellbore by a pump 222 and the liquid hardenable resin is introduced into a suction header on the pump ([0058]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brenneis et al. in view of Rickman et al., Scott, Jr. and James et al. as applied to claim 21 above, and further in view of Xu et al. (US 2020/0024508 – cited previously).
comprising halloysite with one of the alternatives thereto as disclosed by Rickman et al. absent finding of any unexpected results achieved therewith.
Response to Arguments
Applicant’s arguments with respect to claim(s) as set forth in the previous rejection have been considered; the Examiner acknowledges Applicant’s amendments to independent claim 1, as well as new independent claim 21.  As such, a new grounds of rejection has been presented above with respect thereto.
With regard to independent claim 15, a new grounds of rejection has been made thereto upon further consideration of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,310,511 discloses separate mixing of epoxy resin with cement and a separate addition of a curing agent thereto.
US 2,512,716 discloses a mixture of hydraulic cement with resin solids to which water is added.
US 3,988,279 discloses a cement composition wherein epoxy solids are mixed with Portland cement and melt after the cement has cured by hydration so as to flow and cure within the cured Portland cement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/06/21